Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 16, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  161976(46)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  MARIANNE HUFF and PERSON                                                                              Elizabeth M. Welch,
  CENTERED ADVOCACY SERVICES,                                                                                         Justices

  LLC,
           Plaintiffs-Appellants,
                                                                     SC: 161976
  v                                                                  COA: 349528
                                                                     Ottawa CC: 18-005222-NZ
  LYNNE DOYLE, STACY COLEMAN-AX,
  and JEFFREY L. BROWN,
             Defendants-Appellees,
  and

  DOUGLAS VAN ESSEN, COMMUNITY
  MENTAL HEALTH OF OTTAWA COUNTY,
  and THE LAKESHORE REGIONAL ENTITY,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee Doyle to extend the
  time for filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on December 16, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 16, 2021

                                                                               Clerk